             Case 1:18-cv-06748-JSR Document 44 Filed 11/13/18 Page 1 of 2




   OPTANILAWPLLC
375 Pearl Sheet. Sufte 1410, New York. New York 10038




                                                                                             November 13, 2018

Ruby J. Krajick, Clerk of the Court
United States District Court (S.D.N.Y.)
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

            Re: City Merchandise Inc. v. Balenciaga America, Inc., Balenciaga, S.A. and
                 Demna Gvasalia and ABC Companies
                   Civil Action No. l:18-cv-Q6748 (JSR)


Dear Clerk Krajick:

       Pursuant to the Clerk's Office Foreign Mailing Instructions for the Southern District of
New York, attached hereto please find a copy of the applicable Federal Express tracking
information confirming service of the summons and first amended complaint on defendant
Demna Gvasalia at 40 rue de Sevres, Paris, France on October 29, 2018, in accordance with Rule
4(f)(2)(C)(ii) of the Federal Rules of Civil Procedure.




                                                                  Respectfully submitted,

                                                                 /s/Edward Toptani

                                                                    Edward Toptani
Enclosure




P H O N E                F A X                    E-MAIL
212-599-8930             212-320-0371             e d w a r d @ t o p t a n l l a w. c o m
               Case 1:18-cv-06748-JSR Document 44 Filed 11/13/18 Page 2 of 2



FecEx
November 6,2018

Dear Customer:


The following is the proof-of-delivery for tracking number 810835554529.


 Delivery Information:
Status:                     Delivered                    Delivered to:           Shipping/Receiving
Signed for by:              A.CHRISTOPHER                Delivery location:      40 RUE DE SEVRES
                                                                                 PA R I S 7 5 0 0 7

Service type:               FedEx International Priority Delivery date:          Oct 29, 201810:30
Special Handling:           Deliver Weekday

                            Airbill Automation




Shipping Information:
Tracking number:            810835554529                 Ship date:              Oct 26, 2018
                                                         Weight:                 1.4 lbs/0.6 kg



Recipient:                                               Shipper:
DEMNAGUASALIA                                            375 PEARL ST
BALENCIAGA,                                              T O P TA N I L AW
40 RUE DE SEVRES                                         3 7 5 P E A R L S T.
PA R I S 7 5 0 0 7 P R                                   SUITE 1410
                                                         NEW YORK, NY 10038 US



Thank you for choosing FedEx.
